



COURT OF APPEAL FOR ONTARIO

CITATION: Bank of Nova
    Scotia v. McLennan, 2014 ONCA 331

DATE: 20140425

DOCKET: C58028

Doherty, Cronk and Hourigan JJ.A.

BETWEEN

The Bank of Nova Scotia

Plaintiff (Respondent)

and

Alec McLeod McLennan also known as Alex McLeod
    McLennan and Mary Lynn McLennan also known as Lynn McLennan

Defendants (Appellants)

Alec McLeod McLennan, appearing in person

Douglas Bourassa, for the plaintiff (respondent)

Heard: April 22, 2014

On appeal from the order of Justice John R. Belleghem of
    the Superior Court of Justice, dated November 14, 2013.

APPEAL BOOK ENDORSEMENT

[1]

We agree that this court has no
    jurisdiction. The order under appeal is an order of the Divisional Court. 
    There is no right of appeal to this court. Leave is necessary.  The order is
    also an interlocutory order.  No appeal lies to this court, with or without
    leave, from an interlocutory order.  The appeal is quashed.

Costs of the Appeal

[2]

The appellant had clear notice of the jurisdictional problem very early
    on in this proceeding.  The Bank also relies on the contractual terms of the
    loan in any part of his claim for full indemnity costs.  We agree with those
    submissions.  Costs in the amount of $5,800, inclusive of taxes and
    disbursements.


